                  Case: 1:21-cv-03487 Document #: 37 Filed: 08/11/21 Page 1 of 5 PageID #:132
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
Jackie Wilson

                                                                 CASE NUMBER:       1:21-cv-03487
                                V.                               ASSIGNED JUDGE:
                                                                                    Franklin U. Valderrama
Administrator of the Estate of Former Chicago
                                                                 DESIGNATED
Police Department Commander Jon Burge, et al.
                                                                 MAGISTRATE JUDGE: Jeffrey T. Gilbert


                    TO: (Name and address of Defendant)
       William David Coleman
       Flat 54 Gainsborough Studios East
       1 Poole Street
       London N1 5ED


          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)
                Elliot Slosar
                LOEVY & LOEVY
                311 N. Aberdeen, 3rd FL
                Chicago, IL 60607



                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

                                                                                      July 27, 2021

     (By) DEPUTY CLERK                                                                DATE
                   Case: 1:21-cv-03487 Document #: 37 Filed: 08/11/21 Page 2 of 5 PageID #:133
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE
                                                                                        DATE
          Service of the Summons and complaint was made by me(1)
                                                                                      28th July 2021
NAME OF SERVER (PRINT)                                                                  TITLE
NATHAN GEORGE                                                                         MR
   Check one box below to indicate appropriate method of service

          G Served personally upon the defendant. Place where served:                           FLAT 54 GAINSBOROUGH STUDIOS EAST,
             1 POOLE STREET, LONDON N1 5ED


          G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
            discretion then residing therein.
              Name of person with whom the summons and complaint were left:

          G Returned unexecuted:




          G Other (specify):




                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                         TOTAL



                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on
                          28th July 2021
                                        Date                    Signature of Server



                                                               180 PICCADILLY, LONDON, W1J 9HF
                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
  Case: 1:21-cv-03487 Document #: 37 Filed: 08/11/21 Page 3 of 5 PageID #:134


                                                         Filed on behalf of the Plaintiff
                                                         Certificate of: N George
                                                         Certificate Number: 1
                                                         Exhibits: “NG1”
                                                         Dated:
                                                         Filed:

IN THE UNITED STATES DISTRICT COURT                      CASE NO: 1:21-cv-03487

NORTHERN DISTRICT OF ILLINOIS

BETWEEN:

JACKIE WILSON

                                                                    Plaintiff

-and-

ADMINISTRATOR OF THE ESTATE
OF FORMER CHICAGO POLICE
DEPARTMENT COMMANDER JON BURGE ET AL

                                                                    Defendants

                ________________________________________

                    CERTIFICATE OF PROCESS SERVER
                _________________________________________


I, Nathan George of Conflict International Limited 180 Piccadilly, London, W1J 9HF,
process server, acting in the employ of Loevy & Loevy of 311 N. Aberdeen, 3rd Fl,
Chicago, IL 60607, USA, Solicitors for the Plaintiff, State as follows:-


   1.    THAT I did on Wednesday 28 July 2021 at 10:48 hours, at Flat 54
         Gainsborough Studios East, 1 Poole Street, London, N1 5ED, United
         Kingdom, personally serve William David Coleman, with the Summons,
         Complaint and Notification of Docket Entry issued in this matter.

   2.    THAT the said William David Coleman verbally identified himself to me.

   3.    THAT copies of the aforementioned documents are now produced and
         shown to me marked “NG1”.

         Statement of Truth

         I believe the facts stated in this Certificate are true.

         Full name: Nathan George
                                     04/08/2021
         Signed ……………………………….. Dated………………………

                                                                                            1
  Case: 1:21-cv-03487 Document #: 37 Filed: 08/11/21 Page 4 of 5 PageID #:135


                                                     Filed on behalf of the Plaintiff
                                                     Certificate of: N George
                                                     Certificate Number: 1
                                                     Exhibits: “NG1”
                                                     Dated:
                                                     Filed:




IN THE UNITED STATES DISTRICT COURT                  CASE NO: 1:21-cv-03487

NORTHERN DISTRICT OF ILLINOIS

BETWEEN:

JACKIE WILSON

                                                             Plaintiff

-and-

ADMINISTRATOR OF THE ESTATE
OF FORMER CHICAGO POLICE
DEPARTMENT COMMANDER JON BURGE ET AL

                                                             Defendants




                                    “NG1”



  This is the exhibit marked “NG1” referred to in the Certificate of Nathan George




Signed ………………………………..
                                                04/08/2021
                                        Dated………………………




                                                                                        2
Case: 1:21-cv-03487 Document #: 37 Filed: 08/11/21 Page 5 of 5 PageID #:136



                                                          Filed on behalf of the Plaintiff
                                                          Certificate of: N George
                                                          Certificate Number: 1
                                                          Exhibits: “NG1”
                                                          Dated:
                                                          Filed:

                                    CASE NO: 1:21-cv-03487

                                    IN THE UNITED STATES
                                    DISTRICT COURT

                                    NORTHERN DISTRICT OF ILLINOIS

                                    BETWEEN:

                                    JACKIE WILSON
                                                                            Plaintiff

                                   -and-

                                   ADMINISTRATOR OF THE ESTATE
                                   OF FORMER CHICAGO POLICE
                                   DEPARTMENT COMMANDER JON
                                   BURGE ET AL
                                                            Defendants

                                    ___________________________________

                                     CERTIFICATE OF PROCESS SERVER
                                    ___________________________________




                                   Loevy & Loevy
                                   311 N. Aberdeen, 3rd Fl.
                                   Chicago
                                   IL 60607
                                   USA



                                   Tel: +1 312-243-5900
                                   Ref:

                                   Solicitors for the Plaintiff

                                                                                        3
